Citation Nr: 9913917	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-31 487 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for status 
postoperative residuals of a deviated nasal septum.

2.  Entitlement to service connection for conjunctivitis.

3.  Entitlement to service connection for asthma. 

4.  Entitlement to service connection for allergic rhinitis 
claimed as allergies.

5.  Entitlement to service connection for a cervical spine 
disability.  

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for dental disability 
based on trauma for purpose of obtaining additional 
outpatient dental treatment. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1995.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

During the course of the veteran's appeal, the issues of 
entitlement to service connection for disability due to 
asbestos exposure, Hepatitis A and hearing loss were 
withdrawn by the veteran at a hearing before a hearing 
officer at the RO in February 1997.  The issue of entitlement 
to service connection for a right ankle disability was 
granted by the hearing officer in August 1998.  In August 
1998, the RO assigned a 10 percent evaluation for service-
connected right ankle strain with lateral/collateral ligament 
instability.  The veteran has not filed a notice of 
disagreement with respect to the 10 percent evaluation for 
service-connected right ankle disability.  Accordingly, the 
issues on appeal are as stated on the title page.


The Board notes that the issues of entitlement to service 
connection for cervical spine and low back disabilities will 
be addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  The claims for service connection for conjunctivitis, 
asthma and dental condition due to dental trauma for purposes 
of obtaining additional outpatient dental treatment are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.

2.  Preexisting allergic rhinitis (claimed as allergies) was 
noted on the enlistment examination.

3.  Preservice allergic rhinitis did not increase in severity 
beyond natural progress in service; no allergic rhinitis 
disability was noted clinically on recent VA pulmonary 
examination.

4.  Preexisting status postoperative residuals of a deviated 
nasal septum was noted on the enlistment examination.

5.  Preservice status postoperative residuals of a deviated 
nasal did not increase in severity beyond natural progress 
during active service.


CONCLUSIONS OF LAW

1.  The claims for service connection for conjunctivitis, 
asthma and dental condition due to dental trauma for purposes 
of obtaining additional outpatient dental treatment are not 
well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  Preservice postoperative residuals of a deviated nasal 
septum were not aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. § 3.306 
(1998).

3.  Preservice allergic rhinitis (claimed as allergies) was 
not aggravated during active duty.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107; 38 C.F.R. § 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical and dental records are absent any 
evidence of dental trauma.  
A report of an enlistment examination in August 1974 revealed 
the presence of allergic rhinitis.  An objective evaluation 
revealed moderate allergic rhinitis with edema.  Pollen and 
dust were noted.  The veteran's disability required no 
treatment.  An eye evaluation was normal.  An ophthalmoscopic 
evaluation was normal.  Uncorrected distant vision was 20/20 
bilaterally.  The lungs were normal.  A chest X-ray was 
negative.  A history of nasal surgery for a deviated nasal 
septum in mid July 1974 was noted.  No deviated septum was 
noted structurally on objective evaluation.  It was noted 
that he had recovered from nasal surgery.  His breathing was 
not shown to be other than normal.  

The veteran's service medical records show the nose was clear 
in November 1974.  Airway was described as "ok."  It was 
noted that he still had pigmentation around the eyes that 
should completely resolve within six months.  In February 
1975, the airway was described "ok."  He still had 
pigmentation of the eyes and was doing well.  In February 
1976, he was seen for coughing-up; chest congestion for 3 
days with productive cough.  A physical examination revealed 
clear chest.  Nasal drip was noted.  In March 1976, it was 
noted as history that the veteran had undergone  deviated 
nasal septum surgery for repair in June 1964.  It was noted 
that he had brought up mucous for years.  Also, it was noted 
that he brought-up greenish phlegm.  It was noted that he had 
allergic rhinitis problems in Arizona.  

The veteran was allergic to grasses.  He had a history of 
eyes watering.  He never had asthma attacks.  It was noted 
that his mother had allergic rhinitis.  On objective 
evaluation the eyes were unremarkable.  There was no evidence 
of conjunctivitis.  The nose revealed the septum to be mostly 
in midline with no polyps.  An evaluation of the chest 
revealed the lungs to be clear except for end-expiratory 
rhonchi in the anterior chest area.  Pertinent assessment 
reflected allergic rhinitis-probable mechanism.  A chest X-
ray was normal.  

In September 1977, the veteran was seen for complaints of 
drainage in the back of the throat.  Allergies were noted as 
"none."  On objective examination the throat was red.  No 
tenderness was present.  Impression was sinus congestion.  In 
February 1978, he was seen for complaints associated with flu 
including draining sinuses noted on objective examination.  
In March 1978, he complained of flu symptoms with productive 
cough, brown phlegm, congested sinuses with headaches.  On 
objective examination the eyes were normal.  The lungs were 
without wheezing or rales.  Impression was upper respiratory 
infection (URI).  In December 1978, he was seen for 
complaints including sinus drainage for two weeks.  On 
objective evaluation the throat was inflamed.  The chest was 
clear.  Following additional examination assessment included 
URI.  

In early September 1979, the veteran was seen for complaints 
of white mucus discharge for the past year with increased 
episodes over the past month.  It was noted that the 
discharge was in the right eye and occasionally in the left 
eye.  On examination, no drainage was noted.  Assessment was 
eye discharge, unknown etiology.  In late September 1979, he 
was seen at an eye clinic where vision was measured as 20/20, 
bilaterally.  He gave a history of pus coming out of the tear 
ducts and swelling in the area of the tear sacs about one 
year earlier which had cleared-up.  He noted having chronic 
post nasal drip.  Following an objective evaluation the 
impression was allergic conjunctivitis, questionable.  During 
that month an examination of the nose revealed increased pale 
turbinate.  In January 1980, the veteran was seen with 
complaints of dry cough and scratchy throat.  The clinical 
assessment was pharyngitis.  

In April 1980 the veteran complained of stuffy nose.  An 
examination was within normal limits.  

An April 1980 report of general medical examination was 
negative for any pertinent abnormalities.  A chest X-ray was 
within normal limits.  In June 1982, a physical examination 
revealed clear lungs.  Uncorrected vision was 20/20, 
bilaterally.  In February 1983, a physical examination was 
within normal limits.  Nasal drainage was associated with 
URI.  Uncorrected vision was 20/20, bilaterally.  In June 
1983, uncorrected vision was 20/20, bilaterally.  In August 
1984, the veteran complained of a history of stuffy nose and 
headaches.  On examination of the nose there was slight 
inflammation of the mucosa.  On examination of the sinuses he 
denied frontal/maxillary tenderness with percussion.  A 
report of a physical examination in September 1984 shows all 
pertinent physical evaluations were normal. Uncorrected 
distant and near vision was 20/20 bilaterally.  Chest X-ray 
was normal.  

A report of a physical examination in April 1985 shows all 
pertinent physical evaluations were normal.  Uncorrected 
distant vision was 20/20 bilaterally.  A report of a physical 
examination in January 1986 shows all pertinent physical 
evaluations were normal.  Uncorrected distant vision was 
20/20 bilaterally.  Chest X-ray was negative.  It was noted 
as history that he had surgery for deviated nasal septum with 
improved breathing.  In a medical questionnaire dated in 
January 1986 it was noted as history that the deviated nasal 
septum was cured surgically.  It was also indicated that 
prior to service he was allergic to various grasses, pollens, 
animals and yuma.  A clinical record dated in August 1987 
revealed no known allergies. 

In October 1987, the veteran was seen for medical screening.  
On objective evaluation the lungs were clear to auscultation.  
No other pertinent findings were noted.  A report of an 
annual physical examination shows all pertinent evaluations 
were normal.  Uncorrected distant vision was 20/20, 
bilaterally.  

A clinical record in June 1994 shows the veteran was changing 
his allergy medication.  He had been using over the counter 
drugs without relief.  

A report of a physical examination in July 1994 shows all 
pertinent clinical evaluations were normal.  Uncorrected 
distant vision was 20/17 on the right and 20/15 on the left.  
A physician's summary revealed a history of chronic 
congestion with allergies but no sequela.  Also noted was a 
history of deviated nasal septum surgery.

In November 1994, the veteran was seen for allergic rhinitis 
with paroxysmal nocturnal dyspnea (PND), congestion and 
dyspnea.  It was indicated that his allergic rhinitis had 
increased in the past year especially for six months while in 
Okinawa.  He had dyspnea in July 1994 secondary to throat 
swelling from eating an avocado.  He noted that in early 1994 
after washing a cat and getting a cat scratch he developed 
eye symptoms and increased dyspnea and wheezing.  He noted 
having dyspnea and wheezing especially at night over the past 
two weeks.  Dust increased his congestion.  

Following objective examination the impression suggested the 
presence of restrictive airway disease (RAD) characterized as 
asthma along with allergic rhinitis.  An undated clinical 
record referred to chronic rhinitis, allergic versus non 
allergic.  Also noted was questionable component of chronic 
sinusitis causing productive post nasal sputum production.  
An X-ray of the sinuses revealed possible slight maxillary 
mucosal thickening.  Otherwise the examination was 
unremarkable and the skeletal structures were preserved.  

A report of a physical examination in March 1995, for 
retirement purposes, shows all pertinent clinical evaluations 
were normal.  Uncorrected near and distant vision was 20/20, 
bilaterally.  The physician's summary noted complaints noted 
complaints of sinus and neck pain (arthritic) responsive to 
over the counter medications.  




It was noted that the veteran had had a severe asthma attack 
in November 1994 with shortness of breath.  He also had 
allergies and currently receiving shots. It was indicated 
that part of the arthritic component of the veteran's 
complaints was that it was secondary to stress activity.

Subsequently in March 1995, the veteran was seen for 
complaints of multiple joint pain including the neck and low 
back.  Following an objective evaluation the assessment 
suggested the early onset of arthritic pain.  A follow-up 
clinical record that month noted complaints of neck and low 
back pain for four months.  Relief with Naprosyn was noted.  
Laboratory studies with blood work including rheumatoid 
factor testing was noted as being within normal limits.  
Assessment was arthritis symptoms. 

A clinical record dated in April 1995 noted the veteran came 
for follow-up on allergies.  Skin testing was done at a 
previous station and he was on immunotherapy injections with 
some improvement of symptoms.  Assessment was allergic 
rhinitis. The examiner recommended repeating the skin test 
with agents used at that clinic so that immunotherapy might 
be continued after the previous extract runs out.  

On a report of a VA eye examination dated January 24, 1996, 
the veteran reported a history of eye debris with crusting 
and irritation daily for the last 15 to 20 years.  He was 
given eye solution once while in the service with relief but 
it returned afterward.  He noted having burning irritation in 
the evenings for which he used Visine.  His history was 
negative for glaucoma, trauma or surgery.  There was no 
diplopia or visual field deficit.  Following additional 
examination the diagnoses were dry eye, mild blepharitis and 
seasonal ocular allergy (not active).  

On a report of a general medical examination dated January 
25, 1996, it was noted that following a comprehensive 
objective examination, no back or neck disabilities were 
found.  Also noted was status post asthma attract times two 
and allergic desensitization, asymptomatic on examination.  

Pulmonary function testing reflected normal findings.  On 
examination of the eyes, the pupils were round, equal and 
reactive with extraocular movements intact; sclerae and 
conjunctivae were clear. 

On a report of a VA dental examination in February 1996 the 
veteran complained that as a result of dental instructions in 
boot camp, his gums were receding and his back teeth were 
sensitive to cold.  The examiner reviewed the veteran's 
service dental records.  It was noted that when the veteran 
entered the military in 1974, his personal dental hygiene was 
not good, but his teeth and gums were in good condition.  The 
veteran stated that while he was at boot camp, the dental 
people gave him a hard toothbrush and some abrasive 
toothpaste, and told him to really scrub his teeth.  As a 
result his gums became tender and began to bleed.  

The examiner noted that there was no evidence in the dental 
records to substantiate this.  In 1976, the veteran had free 
gingival grafts first at the buccal gingival margin of tooth 
5 and later at the buccal gingival margin of tooth 12.  The 
areas healed well with good attached gingivae at the surgical 
sites, according to the dental records.  The free gingival 
graft entries were the only entries in his dental record 
which showed periodontal treatment.  

It was noted that the records showed regular periodic recall 
examinations and (prophylaxis (cleaning) appointments where 
the veteran's periodontal and dental evaluation was 
consistently rated Class I.  When the periodontal probing was 
done it was noted that he had readings of 1-3 millimeters 
(essentially normal).  It was noted that in March 1995, 
shortly before his release from active duty, the examining 
dentist stated, "Perio: excellent oral hygiene (OH), 1-3 mm, 
no calculus or bleeding on probing (BOP).  Dental Class I."  
On the February 1996 dental examination it was noted that 
periodontal probings revealed readings of 1-3 mm.  Panorama 
X-rays revealed essentially no change in teeth or bone levels 
when compared to X-rays in August 1974 and those presently 
taken.  Diagnosis was healthy, well maintained mouth with 
mild chronic gingivitis and gingival recession.  

In February 1997, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He noted that prior to active duty and while a 
military dependent he had undergone surgery for deviated 
nasal septum  However, while in the service he had frequent 
recurring nosebleeds and headaches which had continued.  He 
maintained that his post operative deviated nasal septum was 
aggravated in active service.  He noted significant worsening 
when in high altitudes.  He noted that when exercising he was 
unable to breathe through his nose so he started breathing 
through his mouth.  He noted that he did not seek any 
treatment following separation from active service.  He 
continued to breathe through his mouth.  

The veteran noted that his asthma had begun in 1982 and had 
continued.  He noted that his allergies were aggravated in 
service.  He noted that he was on an allergy regimen as a 
youth and remembered getting shots when he was 13 years old 
for one and a half years.  He noted first receiving treatment 
for allergies in service on June 20, 1994.  He noted his 
asthma attack developed 5 months later.  He noted that 
presently he saw an allergist only when he needed renewal of 
his prescription or inhaler.  He noted first having 
conjunctivitis problems in service in September 1979.  He 
noted not having treatment for conjunctivitis following 
separation from active duty.  

The veteran claimed eligibility for dental treatment based on 
dental trauma in service.  He claimed dental trauma based on 
the toothbrush and abrasive tooth cleaners given to him by 
the dental technicians in service as well as being told to 
scrub the teeth.  He also claimed dental trauma based on 
fluoride treatment and dental surgery undertaken over the 
many years on active duty.  He noted that the major 
complication resulting from his dental trauma in service was 
tooth temperature sensitivity and pain as well as receding 
gums.  He noted he did not receive dental treatment within 89 
days of discharge from the service; however, he noted that at 
the VA Medical Center in Boise they had taken care of him and 
had given him a full set of X-rays and fluoride treatment.  
That was the end of the treatment.  They refused to give him 
further treatment.  

On a report of a VA pulmonary examination in May 1998 the 
examiner noted reviewing the veteran's claims file.  The 
veteran reported a history of asthma since active duty.  It 
was noted as history that in 1974 he had an operation to 
straighten out his nasal septum and it was helpful at that 
time.  Allergy testing was done in 1995 and desensitizing 
shots were started then on a weekly basis.  Since then he had 
been on this regimen of allergy injections and hadn't had any 
further asthma attacks.  He had had none since 1995.  He 
noted avoiding heavy exertion and cat dander.  He had daily 
nasal drainage which he controlled with over the counter 
medications.  He was treated for sinusitis in 1995 but not 
since that time.  

On objective examination the veteran had slight nasal 
drainage with slight erythema on each side.  The right nasal 
passage was partially blocked.  Following additional 
examination with pulmonary function study impressions were 
allergic rhinitis attenuated by treatment (no disability) and 
restrictive airways disease, not found on this examination.  
No restrictive airway disease was found with pulmonary 
function testing.  


Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).


Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Colette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Entitlement to service connection for 
allergic rhinitis (claimed as allergies) 
and status postoperative deviated nasal 
septum.

Analysis

The Board notes that the veteran's claims for entitlement to 
service connection for allergic rhinitis (claimed as 
allergies) and status post deviated nasal septum are well-
grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the veteran's claims are not inherently implausible.  
Furthermore, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran with the 
development of evidence is required. 38 U.S.C.A. § 5107 (West 
1991).

A comprehensive review of the record shows that the veteran's 
allergic rhinitis process claimed as allergies clearly and 
unmistakably existed prior to active duty.  At initial entry 
onto active duty, moderate allergic rhinitis with edema was 
noted.  At a recent hearing at the RO, the veteran noted 
being on an allergy regimen as a youth.  

Importantly, the record demonstrates that the allergic 
rhinitis symptoms exhibited in service represented either a 
continuation of preexisting symptoms or no more than an acute 
exacerbation of preexisting allergic rhinitis symptoms 
without any identifiable increase in the underlying 
preservice allergic rhinitis process beyond natural progress.  
A report of a physical examination in March 1995 for 
retirement from active duty was without evidence of allergic 
rhinitis symptoms noted objectively.  On a postservice VA 
examination in January 1996 the veteran's allergic rhinitis 
was asymptomatic.  On a report of a VA examination in May 
1998, allergic rhinitis attenuated by treatment and 
representing no disability was noted.  As such, the lack of 
any significant allergic rhinitis symptoms noted postservice 
further precludes any finding of aggravation of a preservice 
allergic rhinitis disability beyond natural progress in 
active duty.  

While the veteran presently maintains that his preexisting 
allergic rhinitis was aggravated during service, the Board 
notes the Court has held that while a lay person is competent 
to testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board notes that the veteran's argument and hearing 
testimony are not supported by competent medical evidence 
demonstrating an increase in underlying preservice allergic 
rhinitis disability in service beyond natural progress.  
Overall, the preponderance of the evidence is negative and 
against the grant of entitlement to service connection for 
allergic rhinitis.

With respect to the veteran's claim of entitlement to service 
connection for status postoperative deviated nasal septum, 
the Board notes that residuals of a deviated nasal septum 
clearly and unmistakably existed prior to active duty.  On 
the entrance examination it was noted he had undergone nose 
surgery for deviated nasal septum and had recovered.  

An objective evaluation of the nose was silent for any 
pertinent findings including structural defects.  The airway 
was not shown to be other than normal on objective 
examination.  Subsequently dated service medical records 
consistently noted that the preservice nasal surgery was 
cured and improved his breathing.  The service medical 
records are silent for any symptoms associated with residuals 
of preexisting status post deviated nasal septum.  

Clearly, the service medical records are without any 
identifiable increase in underlying preservice nasal 
pathology.  Moreover, the lack of any pertinent postservice 
symptoms further precludes any finding of aggravation of 
status post deviated nasal septum in service.  The Board 
notes that the veteran's argument and hearing testimony are 
not supported by competent medical evidence demonstrating an 
increase in preservice nasal pathology.  Overall, the 
preponderance of the evidence is negative and against the 
grant of entitlement to service connection for status post 
deviated nasal septum.


II.  Entitlement to service connection 
for asthma, conjunctivitis, and 
compensation for dental disability due to 
service dental trauma for the purpose of 
obtaining additional outpatient dental 
treatment.

Criteria

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for service connection to be granted, there must be 
evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

A disability is impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

Analysis
Asthma

Following a comprehensive review of the record, the Board 
notes that the suspected restrictive airway disease 
characterized as asthma in service was not clinically 
confirmed on additional objective examinations nor on 
postservice VA examinations.  Specifically, a report of a VA 
pulmonary examination in May 1998 noted that no restrictive 
airway disease was found after a comprehensive objective 
examination including pulmonary function testing.  

The veteran presently maintains that his asthma had its onset 
in service; however, the Board notes the Court has held that 
while a lay person is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, there is no competent medical evidence of a 
pertinent present asthmatic process which is linked to active 
duty or service-connected disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Brammer v. Derwinski, 2 Vet. App. 23 
(1992); Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).

As competent medical evidence of a present asthmatic process 
with a nexus to the veteran's recognized active service has 
not been presented, the veteran's claim is not well grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for asthma is denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).

Conjunctivitis

The Board notes that the veteran's service medical records 
are nonrevealing for pertinent findings of conjunctivitis 
until approximately September 1979 when an episode of 
questionable allergic conjunctivitis was noted.  Subsequently 
dated service medical records with annual reports of physical 
examinations as well a report of a physical examination in 
March 1995 are silent for findings associated with 
conjunctivitis.  A report of a postservice VA eye examination 
in January 1996 shows the veteran's history suggested 
seasonal ocular allergy that was not active on examination.  

The Board notes that seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  The determination as to service 
incurrence or aggravation must be on the whole evidentiary 
showing.  38 C.F.R. § 3.380 (1998).  In this regard the Board 
notes that the record lacks competent medical evidence of 
continuity of conjunctivitis symptoms with nexus to the 
suspected conjunctivitis process in active duty.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 9 Vet. 
App. 521 (1996).  

Rather, the evidence as a whole demonstrates that the 
veteran's conjunctivitis process in active service was not 
more than seasonal or temporary in nature and completely 
resolved therein without continuity of identifiable residual 
symptomatology noted postservice.  The Board may not overlook 
the fact that the record lacks competent medical evidence of 
a nexus between the currently found dry eye syndrome and 
blepharitis with the veteran's active duty. 

The veteran presently maintains his chronic conjunctivitis 
began in active duty; however, the Board notes the Court has 
held that while a lay person is competent to testify as to 
facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As competent medical evidence of a present chronic 
conjunctivitis process with nexus to conjunctivitis 
symptomatology in active duty has not been presented, the 
veteran's claim is not well grounded.  If the claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Accordingly, the claim for entitlement to service 
connection for conjunctivitis is denied.  Edenfield v. Brown, 
6 Vet. App. 432 (1994).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which deneid the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
conjunctivitis.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim, the 
doctrine of reasonable doubt has not application to his case.


Compensation for dental disability based on service dental 
trauma

Criteria

Service connection may also be allowed for a disease or 
injury of the individual teeth and investing tissues, shown 
by the evidence to have been incurred in or aggravated by 
service.  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  38 C.F.R. § 
3.381 (1998).  The significance of a finding that a dental 
condition is due to in-service trauma is that the veteran may 
be authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability. 
38 C.F.R. § 17.161(c) (1998), commonly referred to as Class 
II(a) eligibility. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease, and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1998). Gingivitis is 
not considered a disease entity and is not ratable.  38 
C.F.R. § 3.382(c) (1998).

The authority specifically applicable to eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. § 
1712 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.381, 3.382, 
4.149, 17.161 (1998). The significance of finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides perpetual dental treatment for dental conditions due 
to service trauma, whereas, other dental conditions related 
to service are typically subject to the limitations of one-
time treatment and timely application after service. 38 
C.F.R. § 17.161.


Analysis

The veteran is essentially claiming entitlement to additional 
VA outpatient dental treatment for dental disability based on 
dental trauma in service.  The veteran concedes that he was 
treated on one occasion by VA.  He points out that he has 
been refused any additional VA dental treatment.  He now 
claims dental trauma associated with the toothbrush and 
abrasive tooth cleaners given to him by the dental 
technicians in service as well as being told to scrub the 
teeth.  He also claims dental trauma based on fluoride 
treatment and dental surgery in service.  He claims that the 
major complication resulting from his dental trauma in 
service is sensitive and painful teeth as well as receding 
gums. 

With respect to the claim of dental trauma based on dental 
treatment during service the Board notes that for the purpose 
of determining whether a veteran has Class II(a) eligibility 
for dental care under 38 C.F.R. § 17.161(c), the term 
"service trauma" does not include the intended effects of 
treatment provided during the veteran's military service, 
including tooth extraction.  See VAOPGCPREC 5-97, (O.G.C. 
Prec. 5-97).  

Importantly the Board notes that in February 1996 a VA dental 
examination was undertaken with review of the veteran's 
claims file and service dental records.  The examiner noted 
that there was no objective evidence in the dental records 
that substantiated his contentions.  



Moreover, it was noted that the veteran's dental records 
revealed periodontal probing reflecting readings of 1-3 
millimeters (mm) and were essentially normal.  It was noted 
that in March 1995, shortly before his release from service, 
the examining dentist stated, "Perio: excellent oral hygiene 
(OH), 1-3 mm, no calculus or bleeding on probing (BOP).  
Dental Class I."  On the February 1996 VA dental examination 
it was noted that periodontal probings revealed readings of 
1-3 mm.  

Panorama X-rays revealed essentially no change in teeth or 
bone levels when compared to X-rays at entry onto active duty 
in 1974 and those presently taken.  Diagnosis was healthy, 
well maintained mouth with mild chronic gingivitis and 
gingival recession.  The Board notes that Gingivitis is not 
considered a disease entity and is not ratable.  38 C.F.R. § 
3.382(c) (1998).  Moreover, the veteran's claimed tooth 
sensitivity is not shown to represent impairment of earning 
capacity and therefore is not a disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

Based on the pertinent evidence of record, as discussed 
above, the Board finds that the claim of compensation for a 
dental disability based on dental trauma is not well 
grounded.  In order to present a well-grounded claim, the 
veteran must submit medical evidence indicating that he has a 
current dental condition which resulted from dental trauma 
during service.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); 38 U.S.C.A. § 5103(a) (West 1991).  

The veteran has not submitted competent (medical or dental) 
evidence linking his current dental and oral conditions to 
trauma in service to establish eligibility for Class II(a) 
dental treatment, or other evidence establishing current 
eligibility for VA outpatient dental treatment on any other 
basis.  Caluza v. Brown, 7 Vet. App. 498 (1995);





The veteran presently maintains that he has dental disability 
secondary to dental trauma in active service; however, the 
Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As competent medical evidence of a present dental disability 
with nexus to dental trauma in service has not been 
presented, the veteran's claim is not well grounded.  If the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to compensation for a dental disability based on service 
dental trauma is denied.  Edenfield v. Brown, 6 Vet. App. 432 
(1994).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for compensation for a 
dental disability based on dental trauma for the purpose of 
obtaining additional outpatient dental treatment.  






The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed.Cir. 1997).

The veteran's representative essentially contends that, 
subsequent to the Court's decisions pertaining to these 
issues, VA expanded its duty to assist the veteran in 
developing evidence to include the situation in which the 
veteran has not submitted a well-grounded claim.  Veterans 
Benefits Administration Manual M21-1, Part III, Chapter 1, 
paragraph 1.03(a), and Part VI, Chapter 2, paragraph 2.10(f) 
(1996).  The veteran's representative further contends that 
the M21-1 provisions indicate that the claim must be fully 
developed prior to determining whether the claim is well 
grounded, and that this requirement is binding on the Board.  
The Board, however, is required to follow the precedent 
opinions of the Court. 38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  The Board is 
not bound by an administrative issuance that is in conflict 
with binding judicial decisions, and the Court's holdings on 
the issue of VA's duty to assist in connection with the well-
grounded claim determination are quite clear.  See Bernard v 
Brown, 4 Vet. App. 384, 394. (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well-grounded claim, VA has no duty to assist the veteran in 
developing his case.



ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for conjunctivitis, asthma 
and for compensation for a dental disability due to dental 
trauma, the appeal is denied.

Entitlement to service connection for allergic rhinitis 
(claimed as allergies) is denied.

Entitlement to service connection for status postoperative 
residuals of a deviated nasal septum is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed on the 
remaining issues as the Board's medical conclusions must be 
supported by medical authority or evidence of record and not 
simply the Board's own unsubstantiated opinions.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1998); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).


The veteran's service medical records show that in December 
1978, he was seen for pain that developed suddenly in the 
sacroiliac area.  On examination, tenderness was noted over 
the right paralumbar area.  Stiff muscle was noted in the 
lumbar area.  Assessment was muscle spasm. 

On a report of a physical examination in March 1995, for 
retirement purposes, all pertinent clinical evaluations were 
normal.  Physician's summary in response to the veteran's 
complaints noted his complaints of neck pain (arthritic) was 
responsive to over the counter medications.  It was indicated 
that part of the arthritic component of the veteran's 
complaints was that it was secondary to stress activity.

Subsequently in March 1995, the veteran was seen for 
complaints of multiple joint pain including the neck and low 
back.  Following an objective evaluation the assessment 
suggested the early onset of arthritic pain.  A follow-up 
clinical record that month noted complaints of neck and low 
back pain for four months.  Relief with Naprosyn was noted.  
Laboratory studies with blood work including rheumatoid 
factor testing was noted as being within normal limits.  
Assessment was arthritis symptoms.  

An emergency care clinical record dated September 19, 1996 
shows the veteran was seen for refill of Naprosyn for 
complaints of chronic thoracic/lumbar back pain.  An 
objective evaluation revealed full range of motion.  He was 
not tender (NT).  Subsequently, he was seen on September 27, 
1996 for back and neck complaints.  The neck and back 
demonstrated full range of motion on objective examination.  
Mild tenderness was noted in the upper back and mid thoracic 
region.  Assessment was mild muscle strain.  

On a report of a VA orthopedic examination in June 1998, the 
examiner noted reviewing the veteran's medical records, 
claims file and X-rays.  Following an objective examination 
the examiner noted cervical and lumbar strains related to a 
falling file cabinet injury in 1988.  The examiner noted that 
the veteran did not have any impairment of the cervical or 
lumbar spine demonstrated on the current examination.  He had 
excellent neck and low back motion.  



A neurologic examination was normal.  There were no findings 
of cervical or lumbar radiculopathy.  No further testing was 
recommended.  Also noted was early degenerative disc disease 
at C5-6, probably not related to any service-connected 
injury.

In a private medical statement from Dr. G. A., a 
chiropractor, it was noted that he had been treating the 
veteran since November 5, 1997 for X-ray evidence of multiple 
static disrelationships in the lumbar and cervical spine 
related to injury in service.

In view of the conflicting evidence of record the Board notes 
that the RO should afford the veteran an examination by a 
specialist in orthopedics who has not previously examined 
him, in order to determine the nature and extent of any 
current identifiable cervical spine and/or low back 
disability, supported by objective findings and an opinion as 
to its etiology and date of approximate onset.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998), the Board is 
deferring adjudication of the issues of entitlement to 
service connection for cervical spine and low back 
disabilities pending a remand of the case to the RO for 
further development as follows:

1.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment a detailed 
list of all sources of treatment, VA and 
non-VA, inpatient and outpatient for 
cervical spine and low back disabilities 
since separation from service.  


After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured, particularly 
the records of treatment from Dr. G. A., 
chiropractor, who submitted a statement 
in September 1998.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

2.  The RO should schedule the veteran 
for an examination by a specialist in 
orthopedics who has not previously 
examined the veteran in order to 
determine the nature, extent of severity, 
and etiology of any cervical spine and/or 
and low back disorder(s) which may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  The 
examiner should be asked to describe the 
symptomatology and to express an opinion 
as to whether any cervical spine and/or 
low back disorder(s) found on examination 
is/are related to any incident of 
service.  The rationale for any opinions 
expressed should be provided in detail.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998)

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for cervical spine and 
low back disorders.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

